UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-28034 AdvanSource Biomaterials Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 04-3186647 (I.R.S. Employer Identification No.) 229 Andover Street, Wilmington, Massachusetts (Address of principal executive offices) (Zip Code) (978) 657-0075 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo q Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes qNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): qLarge Accelerated FilerqAccelerated Filer qNon-accelerated FilerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes qNo x As of November 14, 2011, there were 21,457,230 of the registrant’s Common Stock outstanding. ADVANSOURCE BIOMATERIALS CORPORATION TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets at September 30, 2011 and March 31, 2011 3 Condensed Consolidated Statements of Operations for the three and six months ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the six months ended September 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and Reserved) 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 -2- PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AdvanSource Biomaterials Corporation Condensed Consolidated Balance Sheets (Unaudited - in thousands, except share and per share amounts) September 30, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable-trade, net of allowance of $5 as of September 30, 2011 and March 31, 2011 69 Accounts receivable-other 98 84 Inventories, net Prepaid expenses and other current assets 73 67 Total current assets Property, plant and equipment, net Deferred financing costs, net 59 - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue 62 41 Total current liabilities Long-term liabilities: Promissory note - Total long-term liabilities - Commitments and contingencies Stockholders' equity: Preferred stock; $.001 par value; 5,000,000 shares authorized; 500,000 shares issued and none outstanding as of September 30, 2011 and March 31, 2011 - - Common stock; $.001 par value; 50,000,000 shares authorized; 21,533,922 and 21,426,747 shares issued; and 21,457,230 and 21,350,055 shares outstanding as of September 30, 2011 and March 31, 2011, respectively 22 21 Additional paid-in capital Accumulated deficit ) ) Less: treasury stock, 76,692 shares at cost at September 30, 2011 and March 31, 2011 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. -3- AdvanSource Biomaterials Corporation Statements of Operations (Unaudited - in thousands, except per share amounts) For the Three Months Ended September 30, For the Six Months Ended September 30, Revenues: Product sales $ License, royalty and development fees Cost of sales Gross profit Operating expenses: Research, development and regulatory Selling, general and administrative Impairment of long-lived assets - - 15 - Income (loss) from operations 75 ) ) ) Interest expense ) - ) - Net income (loss) $ 38 $ ) $ ) $ ) Net income (loss) per common share, basic and diluted $ $ ) $ ) $ ) Shares used in computing net income (loss) per common share, basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements -4- AdvanSource Biomaterials Corporation Condensed Consolidated Statements of Cash Flows (Unaudited - in thousands) For The Six Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation Amortization of deferred financing costs 8 - Provision for allowance for bad debt 5 - Impairment of long-lived assets 15 - Stock-based compensation 23 76 Changes in assets and liabilities: Accounts receivable-trade ) ) Accounts receivable-other ) 53 Inventories ) (9 ) Prepaid expenses and other current assets (6 ) ) Accounts payable ) ) Accrued expenses (1 ) 4 Deferred revenue 21 44 Net cash flows used in operating activities ) ) Cash flows from investing activities: Purchases of property, plant and equipment - (2 ) Net cash flows used in investing activities - (2
